Name: 93/23/EEC: Commission Decision of 11 December 1992 setting out the application arrangements of Council Decision 91/341/EEC providing for the adoption of a programme of community action for the vocational training of customs officials (Matthaeus Programme)
 Type: Decision_ENTSCHEID
 Subject Matter: executive power and public service;  management;  tariff policy;  European construction;  employment
 Date Published: 1993-01-25

 Avis juridique important|31993D002393/23/EEC: Commission Decision of 11 December 1992 setting out the application arrangements of Council Decision 91/341/EEC providing for the adoption of a programme of community action for the vocational training of customs officials (Matthaeus Programme) Official Journal L 016 , 25/01/1993 P. 0013 - 0017 Finnish special edition: Chapter 3 Volume 48 P. 0029 Swedish special edition: Chapter 3 Volume 48 P. 0029 COMMISSION DECISION of 11 December 1992 setting out the application arrangements of Council Decision 91/341/EEC providing for the adoption of a programme of community action for the vocational training of customs officials (Matthaeus Programme)(93/23/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, In view of the Treaty establishing the European Economic Community, In view of the Council Decision 91/341/EEC of 20 June 1991 on the adoption of a programme of community action on the subject of the vocational training of customs officials (the Matthaeus Programme) (1) (hereafter called the 'Matthaeus Decision') and in particular Article 9, Whereas it is advisable to set out the conditions to put into effect the exchanges of officials between national administrations and training seminars, envisaged in Article 4 (a) and (b) of the abovementioned Decision; Whereas the organization of these exchanges of officials must respond to certain conditions, in order to ensure the maximum efficiency in attaining the objectives of the Matthaeus Programme; Whereas it is advisable to determine which officials are able to participate in the exchanges as well as the duration of these exchanges; Whereas it is advisable to anticipate the preparation, organization and follow up of the exchanges and establish the respective roles of Member States and the Commission; Whereas it is advisable to evaluate the activities undertaken by each Member State to establish linguistic training for the benefit of their officials who are likely to participate in the exchange programme; Whereas the definition of these arrangements is essential for the success of the operation of the exchange of officials between national administrations as well as for the Matthaeus programme; Whereas the seminars must be determined by an annual programme which will allow their organization and development during the course of the year; Whereas it is advisable to fix certain necessary financial arrangements for the organization of the transfer of funds between the Commission and Member States concerning the exchanges of officials and the seminars; Whereas the measures provided for in the present Decision conform to the advice of the Committee envisaged in Article 9 of the Matthaeus Decision, HAS ADOPTED THIS DECISION: Article 1 The present Decision sets the arrangements for the application of the Matthaeus Decision relating to: - the organization of the exchange of officials, - the organization of seminars, - the financial arrangements for the payment by the Commission of the costs relating to exchanges and seminars. Article 2 Each customs administration will designate a Matthaeus coordinator (hereafter referred to as the national coordinator) who will be responsible for all the Matthaeus activities, especially the organization of exchanges of officials between Member States as well as the organization of the seminars. Article 3 The Commission is responsible at a community level for the coordination of all the Matthaeus activities, in conjunction with the national coordinators. TITLE I EXCHANGES OF OFFICIALS Chapter I Officials to exchange Article 4 In relation to paragraph 1, Annex I of the Matthaeus Decision, officials responsible for the application of Community law means all officials who carry out their functions in customs administrations of the Member States as well as officials who apply the law within central and regional administrations. Article 5 The exceptions provided for in paragraph 3, line 2, of Annex I of the Matthaeus Decision may temporarily be applied particularly when the host Member State is prepared to accept an exchange official who does not have sufficient knowledge of the language of that country, provided that the exchange official possesses sufficient knowledge of a vehicular language of the Community. Chapter II Length of exchanges Article 6 The normal duration of exchanges is four weeks. Different periods of exchange may be organized by agreement between the Commission and the Member State concerned. Chapter III Organization of exchanges Article 7 No later than during the month of September of each year, the Commission will determine the number of phases, their starting and finishing dates and the number of officials it is intended to be exchanged by each Member State in each phase of the following year. Article 8 Six weeks before the start of each phase, each national coordinator will send to the Commission the list of officials from their administration proposed for the exchanges, following consultation between the relevant national coordinators, accompanied by the candidates' forms, completed by the official at the time of their request to participate in an exchange. This list must contain, besides the names of the participants, the countries and the offices where they are prepared to go. Article 9 The exchange official completes on his return and in not more than four weeks, an evaluation questionnaire countersigned by his line manager and then sent to his national coordinator. Each national coordinator will send to the central coordinator at the end of each calendar month, all the evaluation questionnaires from the officials in their administration which they have received in the course of the preceding month, possibly with their comments. Chapter IV Obligations of Member States Article 10 Each national coordinator must inform the Commission when, in the application of Article 5 (2) of the Matthaeus Decision, their State limits, in general terms, the authorization it can give exchange officials to carry out the duties with which they are entrusted. Article 11 In accordance with paragraph 6 of Annex I of the Matthaeus Decision, each national coordinator must supply to the Commission, at the end of each year and before 31 December, a statement of the action they have taken to apply linguistic training. This statement must refer particularly to the number of hours devoted to this training, the total amount of mony spent, in their national currency, and the number of officials involved and the languages taught. TITLE II TRAINING SEMINARS Article 12 The Commission will plan, in collaboration with Member States, a programme of seminars it expects to take place in the course of the year. In the development of this programme it may take account of the suggestions put forward by business organizations and universities. This programme will set: - the priorities of the year in relation to the seminar subjects, - the themes of the seminars, - the location for the seminars, whether at the Commission or in the Member States. It will also indicate if the nature of the themes allows the application of Annex II of the Matthaeus Decision, paragraph 2, last line, as well as the number of participants from the Member States. This programme will be presented to the Committee at the beginning of each calendar year. TITLE III FINANCIAL ARRANGEMENTS Chapter I Exchanges Article 13 Before the start of each phase and a maximum of one week after receipt of the list referred to in Article 8, the Commission will pay, as an advance, in ecus, to the accounts designated by the Member States, the funds necessary to reimburse the expenses of the officials participating in the exchanges. Each Member State must, on receipt of these funds, acknowledge receipt of them from the Commission using the format shown in Annex I. Article 14 In order to regularize the advances made, no later than one month after the end of each phase of the exchanges, each Member State must send to the Commission a statement of the sums actually spent, in ecus, together with the names of the officials exchanged. Chapter II Seminars Article 15 On the same dates and in accordance with the same arrangements as those for the phases of the exchanges, on the basis of the programme established in accordance with Article 12, the Commission will pay, as an advance, the funds necessary to reimburse the expenses of the officials participating in the seminars. Each Member State must, on receipt of these funds, acknowledge receipt of them from the Commission using the format shown in Annex II. Article 16 In order to regularize the advances made, no later than one month after the end of each phase of the seminars, each Member State must send to the Commission a statement of the sums actually spent, in ecus, together with the names of the officials participating in the seminars. Chapter III Common arrangements Article 17 For the statement of the sums actually spent, referred to in Articles 14 and 16, Member States must make the conversion into ecus on the basis of Info-Ecu which will be sent to them each month by the Commission. Article 18 In the case where Member States have money remaining after the operation of Articles 14 and 16, the amount will be considered as an advance for the next seminars or phase of exchanges. In the contrary case, the Commission will send the amount necessary without delay. If after two months after the end of each phase of the exchanges or the seminars, Member States have not followed the regularization procedure of Articles 14 and 16, the Commission can demand the reimbursement of the advances by recovery order. Article 19 This Decision is intended for Member States. Done at Brussels, 11 December 1992. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 187, 13. 7. 1991, p. 41. ANNEX I MATTHAEUS PROGRAMME PHASE No RECEIPT MEMBER STATE: DEPARTMENT RESPONSIBLE: ADDRESS: TELEPHONE: FAX: NAME OF MANAGER OF MATTHAEUS CREDITS: FUNCTION: Certified to have received on account No held with bank whose head office is situated at the sum of ecus, which is anticipated to be required to advance for the settlement of the expenses incurred by my administration in the phase. (place), (date) (Signature) As soon as the payment is credited to the account, send to: Mr Head of Division - DG XXI/A/4, Commission of the European Communities, 200, rue de la Loi, B-1049 Brussels ANNEX II MATTHAEUS PROGRAMME PHASE No 1993 Seminars RECEIPT MEMBER STATE: DEPARTMENT RESPONSIBLE: ADDRESS: TELEPHONE: FAX: NAME OF MANAGER OF MATTHAEUS CREDITS: FUNCTION: Certified to have received on account No held with bank whose head office is situated at the sum of ecus, which is anticipated to be required to advance for the settlement of the expenses incurred by my administration for the participation of its officials in Matthaeus seminars. (place), (date) (Signature) As soon as the payment is credited to the account, send to: Mr Head of Division - DG XXI/A/4, Commission of the European Communities, 200, rue de la Loi, B-1049 Brussels.